The plaintiff moved for a new trial at the special term, founded upon a case and affidavits showing' surprise and newly discovered evidence, which was denied. The plaintiff appealed from that order to the general term before judgment. Two days after that appeal the defendant entered judgment for costs. The plaintiff then appealed from the judgment to the general term. The two appeals were contained in the same printed case and were argued together at the general term, and one decision was made affirming the judgment and order appealed from. Upon this decision the defendant claimed $100 costs on each appeal. The clerk of Saratoga county allowed both, and upon appeal to judge Ingalls he granted an order striking out one of the bills. The defendant appealed from that order to the general term, which court affirmed the order. This question has heretofore been controverted in the courts. From cases reported it appears that three judges of the superior court of Mew Fork have decided that in such a case the successful party is entitled to a double bill of costs, and that the same number of supreme court judges have held that he is only entitled to a single bill. This decision of the general term settles the question for this department. The appeal was argued by J. P. Butler for the appellant and E. F. Bullard for the respondent.